Case 18-12635-LSS Doc 152 Filed 12/05/18 Page 1 of 2

GILBERT BIRD LAW FlRM, PC
10575 NoRTH 114"‘ STREET, SulTE 115

ScoTTsDALE, ARlzoNA 85259
Telephone: 480-767-6149

Ryan J. Bird (022819)
rbird@gilbertbirdlaw.com
Agent for Creditor FTT Village Fair North, LLC

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter ll
In re:
Case No. 18-12635
DAVID’S BRIDAL, INC., et al.,l

Debtors Joint Administration Requested

 

 

REOUEST FOR SERVICE OF NOTICES
PLEASE TAKE NOTICE that the undersigned, on behalf of Creditor FTT Village
Fair North, LLC, an Arizona limited liability company, party-in-interest in the above-
captioned case, and pursuant to Rules 2002, 9007 and 9010 of the Federal Rules of
Bankruptcy Procedure and §1109(b) of the Bankruptcy Code, hereby requests that service
be made of all orders, notices and other pleadings of any nature filed in this case on:
Ryan J. Bird
GILBERT BIRD LAW FlRM, PC
10575 North ll4th Street, Suite 115
Scottsdale, Arizona 85259

Telephone: (480) 767-6149

Facsimile: (480) 767~6150
Email: rbird@gilbertbirdlaw.com

and that the preceding address be added to the Court’s master mailing list.

 

1 The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number,

are: David's Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc. (3096). The
location of the Debtors' corporate headquarters is 1001 Washington Street, Conshohocken, Pennsylvania 19428.

Case 18-12635-LSS Doc 152 Filed 12/05/18 Page 2 of 2

PLEASE TAKE FURTPUER N()TICE, pursuant to §l 109(b) of the Bankruptcy
Code, the foregoing request includes not only the notices and papers referred to in the Rules
specified above, but also includes, Without limitation, orders and notices of any application,
motion, petition, pleading, request, complaint or demand, Whether formal or informal,
Whether Written or oral, and Whether transmitted or conveyed by mail, delivery, telephone,
telegraph, telex or otherwise, Which affect or seek to affect in any Way any of the rights or
interests of FTT Village Fair North, LLC With respect to the captioned Debtors.
DATED: December 5, 2018.
GILBERT BIRD LAW FlRM, PC
/s/ Ryan J. Bird
Ryan J. Bird
10575 North 114th Street, Suite 115
Scottsdale, Arizona 85259

Agem‘ for Credl`tor FTT Village
Faz`r North, LLC

